STATE OF MICHIGAN

                            COURT OF APPEALS



NORTH SHORE INJURY CENTER, INC.,                                     UNPUBLISHED
                                                                     March 21, 2017
               Plaintiff-Appellee,

v                                                                    No. 330124
                                                                     Wayne Circuit Court
GEICO GENERAL INSURANCE COMPANY,                                     LC No. 14-008704-NF

               Defendant-Appellant.


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

SWARTZLE, J. (concurring).

        I concur in the result. There is no question that defendant—“GEICO General Insurance
Company”—did not insure the vehicle involved in the accident at issue here. Rather, the vehicle
was insured by “GEICO Casualty Company,” a separate, albeit similarly named, insurance
company. Given this, I am not aware of any legal theory under which defendant could be held
liable to the plaintiff under Michigan’s no-fault regime.

         I write separately to make clear that these proceedings were prolonged by defendant’s
own actions. In answer to plaintiff’s interrogatories served early in the case, defendant answered
“Yes” to the following question: “Is the name and entity of the Defendant correctly stated in the
pleadings? If not, what corrections should be made?” One would have expected that, in answer
to this interrogatory, defendant would have made clear that it was not the insurer of the vehicle
and therefore not a proper defendant to this lawsuit. This ambiguous answer might have been an
isolated matter and otherwise overlooked. But then defendant compounded the confusion when
it simultaneously referred to itself as “GEICO General Insurance Company” in its summary
disposition motion and “GEICO Casualty Company” in the attached brief in support.

        While perfection in pleadings and papers may not be expected, diligence certainly
is. Michigan Court Rule 2.309(B)(1) requires that, in answer to an interrogatory, a party must
provide information that “is available” to it, and one would expect that a party would know its
own name. Moreover, a lawyer who signs a document represents that the lawyer has read it and
that it “is well-grounded in fact,” and defendant’s brief misstated a fundamental fact at issue
here—defendant’s name. MCR 2.114(D). I do not suggest that either of these were sanctionable
errors; honest mistakes, of course, are made, especially in light of the similarity of defendant’s
and the insurer’s names. But, I do highlight these matters to illustrate that plaintiff’s confusion,



                                                -1-
and the trial court’s ire, are understandable given defendant’s missteps below. If fees or costs are
sought, then these considerations may be relevant to that proceeding.




                                                             /s/ Brock A. Swartzle




                                                -2-